IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MILTON ANTOINE BROWN,
Plaintiff,
v. Civil Action No. 3:19CV219
S. MOORE,
Defendant.
MEMORANDUM OPINION

Plaintiff, a Virginia inmate, submitted this action and requested leave to proceed in forma
pauperis The pertinent statute provides:

In no event shall a prisoner bring a civil action [in forma pauperis] if the prisoner

has, on 3 or more prior occasions, while incarcerated or detained in any facility,

brought an action or appeal in a court of the United States that was dismissed on

the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
may be granted, unless the prisoner is under imminent danger of serious physical

injury.
28 U.S.C. § 1915(g). Plaintiff has at least three other actions or appeals that have been dismissed
as frivolous or for failure to state a claim. See, e.g., Brown v. Gojj‘, No. 3:18CV223, ECF Nos. 7,
8 (E.D. Va. June 13, 2018); Brown v. United States Department of Justice, No. 3:18CV347, ECF
Nos. 3, 4 (E.D. Va. June 12, 2018); Brown v. United States Department of Justice, No. 3:18CV341,
ECF Nos. 3, 4 (E.D. Va. June 12, 2018); Brown v. Um`ted States Department of Justice,
No. 3:18CV339, ECF Nos. 3, 4 (E.D. Va. June 12, 2018); Brown v. Smith, No. 3:18CV225, ECF
Nos. 8, 9 (E.D. Va. June 12, 2018) Plaintiff’s current complaint does not suggest that he is in
imminent danger of serious physical harm. Accordingly, Plaintiff’s request to proceed in forma

pauperis is DENIED. The action will be DISMISSED WITHOUT PREJUDICE. If Plaintiff

wishes to proceed with this action, he may submit a new complaint with the full $400 filing fee.
The Court will process such a complaint as a new civil action,

An appropriate Order shall accompany this Memorandum Opinion.

 

 

 

lt is so ORDERED.
lsl-d'
' / JohnA. Gibney, 1122 (é
Date: 23 201 ? United States DiS Ct
Richmond, Virg nia

 

 

